Name: Commission Regulation (EC) No 1416/94 of 21 June 1994 amending Regulation (EEC) No 626/85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy;  marketing
 Date Published: nan

 No L 155/2 Official Journal of the European Communities 22. 6. 94 COMMISSION REGULATION (EC) No 1416/94 of 21 June 1994 amending Regulation (EEC) No 626/85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, 1 . Article 2 (3) is replaced by the following : '3 . The price to be paid for products taken over by the storage agency shall be :  for dried figs, the minimum price payable to producers for the category in question on the first day of the current marketing year,  for dried grapes, the buying-price referred to in Article 8 (2) of Regulation (EEC) No 426/86.' Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 549/94 (2), and in particular Articles 8 (7) and 20 thereof, Whereas Article 6 of Commission Regulation (EEC) No 626/85 (3) as last amended by Regulation (EEC) No 1445/93 (4) lays down identical conditions of sale for dried grapes and dried figs held by storage agencies ; whereas experience has shown that the storage conditions for dried figs do not permit them to be used for human consumption beyong the end of the marketing year in which they are produced ; whereas the relevant provisions of the abovementioned Regulation should be amended ; 2. Article 6 ( 1 ) is replaced by the following : * 1 . Dried grapes intended for processing within the Community for consumption shall be sold at prices fixed in advance and the selling price shall be fixed taking into consideration that the products cannot benefit from a production aid. A security shall be required to guarantee that products purchased are processed into dried grapes complying with the requirements laid down in Annex III of Regulation (EEC) No 2347/84. The processing shall be finished not later than 120 days after the date of acceptance referred to in Article 8 (2)\ Whereas the adjustment of Community rules, particularly in the agrimonetary field, necessitates the amendment of certain provisions of Regulation (EEC) No 626/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, 3 . The first and second subparagraphs of Article 26 ( 1 ) arereplaced by the following : The dried grapes shall be stored and handled in such a way that they remain fit for processing into products ready to be offered for human consumption. Dried figs from their entry into storage and dried grapes stored for more than six months shall be stored and handled as if they were intended for distillation or animal fodder. In this case, Article 25 (B) (c) shall no longer apply to products in stock'. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 626/85 is hereby amended as follows : Article 2 0) OJ No L 49, 27. 2. 1986, p. 1 . Pj OJ No L 69, 12. 3 . 1994, p. 5 . (3) OJ No L 72, 13. 3. 1985, p. 7. (4) OJ No L 142, 12. 6 . 1993, p. 27. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 22. 6 . 94 Official Journal of the European Communities No L 155/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1994. For the Commission Rene STEICHEN Member of the Commission